Citation Nr: 0117497	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran, who served on active duty from October 1943 to 
February 1946, died in April 1999.  The appellant is his 
widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran is shown to have died from generalized 
arteriosclerosis and cardiovascular disease manifested by 
coronary artery disease, intracranial hemorrhage and 
hypertension with the acute, immediate cause of death having 
been gastrointestinal bleeding.  

2.  The death certificate listed complications of post-
traumatic stress disorder as a contributory cause of death.  

3.  At the time of death, service connection was in effect 
for post-traumatic stress disorder, rated as 50 percent 
disabling.  

4.  The preponderance of the medical evidence shows that no 
manifestation of post-traumatic stress disorder was 
significantly involved in the veteran's demise.  

5.  Cardiovascular disease, to include arteriosclerosis and 
hypertension, was not shown during or until many years 
following active service nor was it causally related to any 
inservice disease or injury, to include service-connected                         
post-traumatic stress disorder, nor was it worsened by 
service connected               post-traumatic stress 
disorder.  

6.  A chronic disability manifested by gastrointestinal 
bleeding was not shown during or until many years following 
active service nor was it causally related to any inservice 
disease or injury, to include service connected post-
traumatic stress disorder, nor was it worsened by service-
connected post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  Arteriosclerosis and cardiovascular disease manifested by 
coronary artery disease, intracranial hemorrhage and 
hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service, nor was it proximately due to or the result 
of service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 1991); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A and 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2000).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); VCAA, Pub. 
L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103A and 5107); 
38 C.F.R. §3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate discloses that the veteran died in 
April 1999 at the age of 75.  The immediate causes of death 
were listed as complications of congestive heart failure and 
gastrointestinal bleeding.  Other conditions leading to the 
immediate causes were listed as complications of post-
traumatic stress disorder and intracranial hemorrhage.  An 
autopsy was not performed.  He died at St. Bernard's Regional 
Medical Center.  When he died, service connection was in 
effect for post-traumatic stress disorder, rated as 50 
percent disabling.  

The only available service medical record is the report of 
examination at separation dated in February 1946.  The 
cardiovascular system, anus, rectum, abdominal wall and 
viscera, and neurological diagnosis were shown to be normal.  
Blood pressure was 136/90.  Chest X-ray showed no significant 
abnormality.  

A report from Baptist Memorial Hospital dated in April 1957 
indicated a history of headaches for four or five years, 
which had recently worsened, with a 2-month history of throat 
pain along the course of the left carotid artery.  Blood 
pressure was 170/100.  Left carotid angiography revealed an 
arteriosclerotic dilatation.  X-ray examination of the chest 
showed that the heart was in a transverse position.  

Charles C. Brock, M.D., reported in May 1981 that the veteran 
had essential vascular hypertension and mild arteriolar 
nephrosclerosis.  No medical history of these diagnoses was 
presented.  In May 1982, additional impressions included 
hypertriglyceridemia.  

On an application for compensation received from the veteran 
in July 1982, he stated that he had had hypertension since 
1961.  

On a VA examination in December 1982, the veteran repeated 
the history of hypertension since 1961 with medication 
prescribed since that time that had not controlled it.  The 
cardiovascular examination showed an area of precordial 
dullness described as certainly at the upper limits of 
normal, and possibly enlarged.  Chest X-ray to follow up this 
finding was normal.  Blood pressure readings were termed all 
elevated.  The final diagnoses included hypertensive vascular 
disease.  

On a VA examination in October 1991, a history of 4-vessel 
coronary artery bypass surgery in August 1990, myocardial 
infarction times two prior thereto, and 
long-term hypertension was recorded.  

For factual background purposes, the history, symptoms and 
findings of post-traumatic stress disorder on a VA rating 
examination in November 1993 included a history from the 
veteran of having fallen off a step ladder in a recent mishap 
and sustaining a fractured skull and a concussion for which 
he was hospitalized for two weeks.  He reported not receiving 
any treatment for his nerves.  On the mental status 
examination, he was alert and oriented.  Affect was 
constricted and dysphoric.  He appeared suspicious.  Speech 
was spontaneous with a mixture of overt talkativeness and 
guardedness.  Memory and intellect appeared intact.  No 
delusions or hallucinations could be elicited.  He denied 
homicidal or suicidal intent.  He stated that he had seen 
enough killing.  The assessment indicated that he appeared to 
be quite concrete and seemed to have little ability to 
describe emotions.  He showed marked impairment in industrial 
and social adaptability.  He appeared competent to manage his 
own funds.  

In March 1998, the veteran was seen at the emergency room of 
the St. Bernard's Regional Medical Center.  The diagnosis was 
"hypertension confusion."  Later in March 1998, a 
computerized axial tomogram of the brain for mental status 
change showed probable ischemic infarction of the left 
frontal lobe with comparison in June 1996 showing a negative 
defect in the left frontal area.  An ultrasound carotid 
Doppler study at that time showed hemodynamically 
insignificant small focuses of plaque along the posterior 
walls of the right common carotid artery, left common carotid 
artery, proximal right internal carotid artery and proximal 
left internal carotid artery.  Another illegibly dated report 
from this facility shows that at some time when the veteran 
was 74, he complained of confusion, that usually came and 
went, but had stayed with him all day and caused him to ask 
the same questions over and over and constantly walk the 
floors.  The impression was confusion.  The final diagnoses 
were residuals of a concussion after falling off a ladder in 
1994 and Alzheimer's.  

Records from the Monette Family Practice Clinic dated in 
April 1998 show that the veteran had a history of 
cerebrovascular accident and intracranial hemorrhage with 
hypertension and organic brain syndrome.  

VA outpatient treatment records show, in June 1998, that the 
veteran was suffering from hypertensive coronary artery 
disease with postoperative residuals of coronary artery 
bypass grafts and memory problems with organic brain syndrome 
and Alzheimer's disease to be ruled-out.  

The veteran was seen at Monette Family Practice Clinic in 
August 1998 during which a computerized axial tomogram of the 
head for the diagnosis of cerebrovascular accident was 
performed.  The conclusion from this study was essentially 
stable left frontal non-hemorrhagic infarct, relatively old.  
There was significant generalized ventricular dilatation 
disproportionate with the amount of atrophic changes 
suggesting possible normal pressure hydrocephalus.  

VA outpatient treatment records show, in November 1998, that 
the veteran's wife and VA service officer stated that the 
veteran was suffering from an exacerbation of post-traumatic 
stress disorder due to a recent cerebrovascular accident and 
a diagnosis of cerebral atrophy related to cerebrovascular 
accidents.  He reportedly had suffered two recent strokes.  
His cerebral atrophy reportedly was rapidly deteriorating.  
Whereas he was once very mechanical and fixed everything 
around the house, he no longer could do this due to his 
mental capacity.  He could bathe himself but needed help 
doing everything else.  He was disoriented to time and place.  
He was oriented to his own name.  He stated that he was 61 
even though he actually was 75.  He did not know his date of 
birth, the date, or the place where he was.  He could not 
remember any objects after 8 minutes and stated that his 
memory was completely gone except for things that happened a 
long time previously.  He remembered the war and started 
weeping in recalling what he had done.  His wife stated that 
his symptoms had worsened over the previous 3 years with 
suspiciousness, agitation and crying often when he talked 
about the war.  He appeared very depressed with a great deal 
of guilt and paranoia, related to memory loss, recurrent 
flashbacks, and nightmares about the war.  He had no defense 
mechanisms and had lost some of his cerebral function.  He 
was not able to suppress his feelings or his memories.  His 
wife indicated that at times he looked for his guns and when 
he found them he wanted to keep one in his hand.  She was 
advised to ensure that the guns were not loaded and there was 
no ammunition in the house.  He appeared cooperative and 
willing to respond to direction.  He was aware that his 
memory was deteriorating and he was unable to make good 
judgments.  He continually referred to his wife if he did not 
know the answer to a question.  The diagnoses were old 
cerebral infarction, cerebrovascular accident, depression 
related to post-traumatic stress disorder, and dementia with 
depression.  

Another VA outpatient clinical report in November 1998 
reflected the history of hypertensive coronary artery disease 
with residuals of coronary artery bypass grafts, 
cerebrovascular accident and trauma, post-traumatic stress 
disorder, dementia and glaucoma.  

Records from the Monette Family Practice Clinic dated in 
November 1998 reflect impressions of organic brain syndrome, 
insomnia, transient ischemic attacks, and depression.  The 
veteran complained of lack of energy, more bad days than 
good, and a desire to eat all the time.  He reportedly was 
worried about his chest and was confused with the inability 
to get the "full picture."  Occasional chest pain and 
tightness of the chest, a worsening home situation, and 
kidney problems with the inability to control urine were 
recorded.  The impression included intracranial hemorrhage, 
cerebrovascular accident organic brain syndrome, urinary 
tract infection, anemia, thrombocytopenia, peripheral 
vascular disease and depression.  

VA outpatient treatment records in December 1998 reflect the 
report of the veteran's wife that he did not know where he 
was and he needed to be supervised constantly.  She requested 
screening of him for placement.  She called about 3 days 
later to state that he had preoccupations with going back to 
Europe to fight in the war.  He reportedly had left the house 
to get to France.  It was planned to expedite his respite 
care referral.  On December 15, 1998, about a week later, the 
veteran reportedly had eloped from the home 6 more times.  It 
appeared that he needed immediate placement for his and his 
wife's safety.  She had removed all firearms from the house 
but he had been found on the highway in the middle of the 
night on one occasion and was obsessed with getting on a ship 
to go to France and fight the war.  The diagnostic impression 
was exacerbation of post-traumatic stress disorder with 
dementia.  On December 17, 1998, the appellant reported that 
he was having active visual and auditory hallucinations, and 
continued to elope from the home at night.  He went out to 
get in his "truck" and made the motions of doing so, but 
there was no truck there.  He was described as a danger to 
himself, and his wife requested long-term care.  

The veteran was hospitalized by VA in December 1998 with a 
reportedly significant history of post-traumatic stress 
disorder, dementia that had started in the previous three 
years, depression, coronary artery disease with coronary 
artery bypass graft, cerebrovascular accident diagnosed in 
the previous year, hypertension, urinary incontinence, 
cerebral atrophy related to cerebrovascular accident, B12 
anemia, and degenerative joint disease.  His wife and local 
physicians had determined that he was unable to take care of 
himself for long-term placement.  During the previous month 
he reportedly had wandered off 6 times.  He was described as 
extremely demented, sometimes forgetting his line of thought.  
He was described as extremely war-oriented and thought about 
his war experiences often.  Prior to the onset of dementia 
three years previously, the veteran was seen for post-
traumatic stress disorder.  It was reported that he had 
depression related to post-traumatic stress disorder.  Many 
times he would awaken at night, crying after nightmares, 
frequently talking to people about war experiences and then 
start crying.  He appeared to be extremely dependent on his 
wife, as he called for her and demanded to see her.  He had 
poor hygiene.  He scored 12 out of 30 on the mini-mental 
status examination.  He was alert and oriented times one.  He 
had difficulty following complete commands.  He had decreased 
constructional ability.  His immediate memory was intact but 
not his recent and long term memory.  Concentration was 
decreased.  He had no apparent delusions or hallucinations.  
Affect was anxious as he wanted to get home and talk to his 
wife.  His mood was congruent with his affect, and not 
depressed.  He was significantly cognitively impaired.  His 
judgment and insight were significantly impaired.  He denied 
any hallucinations or voices.  He was difficult to 
understand, frequently losing his train of thought and 
fabulating and being articulate.  He was noted to have 
drooling.  He was incapable of taking care of himself.  
Besides washing and eating, he needed help or supervision.  
He tended to wander and to leave any facility he was in.  He 
was not competent to take his medication.  He needed long 
term nursing home placement.  The final diagnosis was 
dementia with delusions.  Other diagnoses were hypertension, 
history of cerebrovascular accident, degenerative joint 
disease, coronary artery disease with coronary artery bypass 
graft, incontinence, hypokalemia resolved, urinary tract 
infection, bladder outlet obstruction, dependent edema, and 
history of B12 anemia.  He was not competent to manage funds 
for VA purposes.  

Records from the Monette Family Practice Clinic dated in 
January 1999 indicate that the veteran became combative when 
care was given and when he was put to bed.  He tried to walk 
but was unable to do so without falling.  He was assisted to 
walk with a roller walker.  He was cooperative and eager to 
walk.  His behavior reportedly was due to dementia.  

The terminal emergency room report from St. Bernard's Medical 
Center indicated that the veteran was admitted on the same 
day he died for gastrointestinal bleeding and one episode of 
syncope.  He was admitted from Lane's Nursing Home where 
dementia with delusions, cerebrovascular accident, 
hypertension, coronary artery disease and urinary tract 
infection were diagnosed.  The final diagnosis was 
gastrointestinal bleeding.  Additional diagnoses included 
dementia with delusions, cerebrovascular accident, coronary 
artery disease, urinary tract infection, Vitamin B12 
deficiency, post-traumatic stress disorder, degenerative 
joint disease, unspecified glaucoma, and bladder outlet 
obstruction.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The rule is that, generally, minor service-connected 
disabilities of a static nature or not materially affecting a 
vital organ would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
would be service connected disease or injury of any 
evaluation, even 100 percent disabling, but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital bodily functions.  See 
38 C.F.R. § 3.312(c)(2).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where arteriosclerosis or cardiovascular-renal 
disease, including hypertension, is manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  

In general, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic".  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  § 3.303(b).  

Service connection also may be established under section 
3.303(b) by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period; and (2) present disability 
from it.  Savage v. Gober 10 Vet. App. 488, 495 (1997).  
Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period may suffice.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that, except for the report of examination at 
separation, the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), according to 
information received from the NPRC in April 1989.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993); citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

While the death certificate lists complications of post-
traumatic stress disorder as a contributory cause of death, 
the complete medical evidence proximate to death, dated 
during and since March 1998, is overwhelmingly supportive of 
the progressively terminal conditions having been 
cardiovascular in nature and scope, to include the effect of 
arteriosclerosis on the brain, productive of cerebrovascular 
accidents with resultant organic brain syndrome and dementia.  
Co-existing manifestations of post-traumatic stress disorder 
alone, even though complicating the overall disability 
picture in terms of the constellation of adverse behavioral 
symptoms that included dementia, are not sufficient to found 
a conclusion that they produced or adversely affected other 
conditions that produced death.  A close review of the 
medical records shows that, when diagnosed, post-traumatic 
stress disorder was consistently considered separate and 
distinct from dementia and the other organic disorders that 
figured in the veteran's demise.  There were fluctuations in 
the severity of the manifestations identified as post-
traumatic stress disorder, but they were actually shown to 
have remitted somewhat in the veteran's final days, as shown 
by the clinical examinations during VA hospitalization in 
December 1998, Monette Family Practice Clinic records in 
January 1999 which showed only dementia without mention of 
post-traumatic stress disorder, and the terminal records from 
St. Bernard's Medical Center, which indicated that syncope 
and gastrointestinal bleeding, not any manifestation of post-
traumatic stress disorder, were paramount in the acute and 
immediate causes of his death.  On the basis of the 
preponderance of the complete medical evidence the 
complications of arteriosclerosis with coronary artery 
disease, hypertension and cerebrovascular disease that caused 
dementia as well as gastrointestinal bleeding were the 
overwhelming and exclusive factors in the veteran's death.  
Service connected post-traumatic stress disorder is shown by 
the complete competent medical evidence not to have had a 
material, or causal, connection to death.  

The complete medical evidence, to include the service 
separation examination, does not show that any cardiovascular 
disease, or gastrointestinal bleeding, is relatable to the 
veteran's active service, or to service connected post-
traumatic stress disorder.  The first medical indication of 
any cardiovascular abnormality is dated in late 1957, when 
left carotid arteriography showed an arteriosclerotic change.  
This was followed by the first manifestations of 
hypertension, shown by the complete medical evidence, to 
include medical history and sustained blood pressure 
readings, to have been in the early 1960's.  Coronary artery 
disease ensued with coronary artery bypass surgery in 1990.  
The first medical indication of cognitive dysfunction-
confusion-was associated with hypertension in March 1998.  
This was followed by objective evidence showing a probable 
ischemic infarction in the left frontal lobe that was not 
manifested on a left frontal lobe study in June 1996.  
Subsequent findings that continued and worsened to the point 
of death include cerebrovascular accident, intracranial 
hemorrhage, hypertension, organic brain syndrome, cerebral 
atrophy, and transient ischemic attacks.  

All in all, terminal cardiovascular disease is not shown to 
have been present during or until at least about 11 years 
following active service, not to have been related to any 
inservice disease or injury, and not to have been caused or 
made more severe or disabling by service connected post-
traumatic stress disorder.  Similarly, no disorder manifested 
by terminal gastrointestinal bleeding is shown to have been 
present during or until many years following active service, 
not to have resulted from any inservice disease or injury, 
and not to have been caused or made more severe or disabling 
by service connected post-traumatic stress disorder.  

The Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the positive 
evidence in favor of the claim is in relative balance with 
the weight of the negative evidence against the claim.  The 
appellant prevails in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 C.F.R. § 3.102.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, as detailed 
at length, the preponderance of the evidence shows that the 
cause of death was not incurred in or aggravated by active 
service, is not related to any inservice disease or injury, 
was not causally related to service connected disability, and 
was not worsened or increased in severity by any service 
connected disability.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to an appellant and her 
representative and specified duties to assist appellants in 
the development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the rating decision and 
statement of the case provided to both the appellant and her 
representative satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the appellant and her 
representative of the evidence necessary to substantiate her 
claim; specifically, the need for competent clinical evidence 
relating any claimed or shown cause of death to an incident, 
injury, or disease of active service and/or to service 
connected disability.  Additionally, the Board finds that the 
duties to assist provided under the new statute at § 5103A 
have also been fulfilled in that all evidence and records 
identified by the appellant as plausibly relevant to her 
claim have been collected for review, to include all 
obtainable terminal medical records, and all VA and private 
medical records proximate to death or possibly relevant to 
the causes of the veteran's death.  The appellant has not 
indicated the  existence of any salient evidence that has not 
been obtained and reviewed.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



